12 F.3d 1103
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES OF AMERICA, Appellee,v.Steven Dewayne MONTGOMERY, also known as Steven WayneMontgomery, also known as Wayne Montgomery, alsoknown as Stephen Montgomery, Appellant.
No. 93-2250.
United States Court of Appeals,Eighth Circuit.
Submitted:  December 14, 1993.Filed:  December 23, 1993.

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
PER CURIAM.


1
Steven Dewayne Montgomery appeals his guidelines sentence.  Our review of the record shows that Montgomery's claim is without merit.  The extent of the district court's departure under U.S.S.G. Sec. 5K1.1 is not reviewable.   See United States v. Left Hand Bull, 901 F.2d 647, 650 (8th Cir. 1990).  We thus affirm Montgomery's sentence.  See 8th Cir.  R. 47B.